UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
ROY A. DANIEL, et al.,                    )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )                   Case No. 10-cv-00862 (APM)
                                          )
J. PATRICIA WILSON SMOOT, et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )

                                  MEMORANDUM OPINION

       Plaintiffs in this matter are D.C. Code offenders who remain incarcerated for serious

felonies committed before March 3, 1985. Plaintiffs brought this action challenging the United

States Parole Commission’s practice of applying to Plaintiffs’ parole eligibility determinations the

Commission’s regulations that were adopted in 2000, instead of the 1972 guidelines of the now-

defunct District of Columbia Parole Board, which were in effect when Plaintiffs committed their

offenses. After over five years of litigation, which included a successful appeal by Plaintiffs to

the D.C. Circuit, the parties reached a Settlement Agreement on December 18, 2015. Under the

settlement’s terms, the Commission agreed that it would hold remedial parole hearings for

Plaintiffs and, “in good faith,” apply to those proceedings a newly adopted Commission regulation

that incorporated key elements of the 1972 guidelines. Additionally, the parties stipulated that this

District Court would maintain jurisdiction over the matter to enforce the terms of the agreement.

       Plaintiffs now have returned to court because they assert that the Commission is in breach

of the Settlement Agreement. They contend that, contrary to the Settlement Agreement, the

Commission is not in good faith applying the criteria for parole determinations contained in the
1972 guidelines. Additionally, they contend that the Commission is acting contrary to the 1972

guidelines by routinely scheduling rehearings more than one year into the future for Plaintiffs who

were denied parole. Plaintiffs have moved to compel the Commission to comply with the

Settlement Agreement and to adhere to the 1972 guidelines.

         After considering the parties’ legal memoranda and the record, the court finds that: (1) the

record does not support Plaintiffs’ assertion that the Board is not faithfully applying the 1972

guidelines when making parole determinations, but (2) that the Commission, by regularly setting

parole rehearing dates more than one year after denying a Plaintiff parole, is acting inconsistently

with the 1972 guidelines. Accordingly, for the reasons that follow, the court grants in part and

denies in part Plaintiffs’ Motion to Enforce Settlement Agreement, ECF No. 81.

I.       BACKGROUND

         A.       Case History

                  1.        Genesis of this Action

         This case dates back to 2010, when Plaintiffs 1 filed a class action on behalf of themselves

and similarly situated prisoners against Defendants, who are members of the United States Parole

Commission (“Commission,” and collectively, “Defendant”). Plaintiffs are individuals who were

convicted of serious felonies under the D.C. Code that occurred before March 3, 1985, have

completed their minimum sentences, and thus are eligible for parole. Pls.’ Mem. in Support of

Motion to Enforce Settlement Agreement, ECF No. 82 (under seal) [hereinafter Pls.’ Mem.], at 1.

This action challenged the Commission’s application of parole rules created in 2000, rather than the


1
  For ease of reference, the court in this opinion uses the term “Plaintiffs” to refer to the group of D.C. Code offenders
to whom the Settlement applies and who have not been paroled since the Settlement’s effective date. The original
plaintiffs’ claims are now moot, but the court permitted Stanley Grayson and Kevin Smith to be substituted as the
named plaintiffs and as putative class representatives. See Daniel v. Grayson, 310 F.R.D. 5, 9 (D.D.C. 2015). Grayson
and Smith were denied parole and remain incarcerated and therefore have standing to seek enforcement of the
Settlement Agreement. See Pls.’ Mem. in Support of Motion to Enforce Settlement Agreement, ECF No. 82 (under
seal), at 1.

                                                            2
rules that were in place at the time of Plaintiffs’ offenses, as violating the Ex Post Facto Clause of

the Constitution and Plaintiffs’ due process rights. See Am. Compl., ECF No. 50, ¶¶ 1–7, 190–214.

           At the time of Plaintiffs’ offenses, the District of Columbia Board of Parole (“D.C. Board”)

administered parole for persons convicted of violations of the D.C. Code and did so using parole

guidelines that it issued in 1972. Id. ¶¶ 4–6, 20; see 9 D.C.R.R. §§ 105.1, 103 (1972). 2 Congress,

however, eliminated the D.C. Board in 1997 and tasked the Commission with making parole

decisions for persons convicted of violations of District of Columbia law. Pub. L. 105-33,

§ 11231(a), (b); Am. Compl. ¶¶ 22–23. Subsequently, the Commission adopted a new set of

guidelines in 2000 and began applying them to Plaintiffs as they became eligible for parole.

           In the Complaint, Plaintiffs objected to the Commission’s use of the 2000 guidelines out

of concern that those rules would inappropriately prolong their incarceration because they were

more punitive than the 1972 guidelines. See Am. Compl. ¶¶ 52–54, 56, 62, 69. Plaintiffs alleged

that the 2000 guidelines made it “impossible for an offender convicted of a violent crime resulting

in death to be found suitable for parole at the initial hearing,” and that such offenders were

“presumed non-suitable for parole” until they served substantial periods of time beyond their

minimum sentences. Id. ¶¶ 87–88. By contrast, they maintained that under the 1972 guidelines,

an offender could be paroled after serving the minimum sentence. Id. ¶ 88. Plaintiffs also alleged

that decisions using the 2000 guidelines placed greater weight on disciplinary infractions

committed during their incarceration, as compared to the emphasis placed on that factor under the

1972 guidelines. Id. ¶¶ 54, 95, 97.

           The trial court dismissed the Complaint, but the D.C. Circuit reversed. See Daniel v.

Fulwood, 766 F.3d 57 (D.C. Cir. 2014). The Circuit held that Plaintiffs had pleaded sufficient



2
    All citations to D.C. Rules and Regulations are to the 1972 version.

                                                            3
facts to give rise to the “reasonable inference that the 2000 Guidelines create a significant risk of

prolonging [Plaintiffs’] incarceration in comparison to the 1972 Guidelines.” Id. at 66.

               2.      Proceedings Following Remand

       Following remand, and after a period of notice and comment, the Commission promulgated

a new regulation, 28 C.F.R. § 2.80(p), that would apply to Plaintiffs (“New Regulation”). The

New Regulation, which took effect on October 19, 2015, requires the Commission to apply the

factors set forth in the D.C. Board’s 1972 guidelines when making parole determinations for

persons convicted of violations of the D.C. Code that occurred on or before March 3, 1985.

See 28 C.F.R. § 2.80(p)(4). The New Regulation accomplishes this by copying, nearly verbatim,

the text of the 1972 guidelines. Compare 28 C.F.R. § 2.80(p)(4)–(5), with 9 D.C.R.R. §§ 105.1,

103; see also Def.’s Opp’n, ECF No. 88, at 1 (noting that the adopted rule “modelled the 1972

guidelines verbatim”). Thus, with regard to parole suitability criteria, the New Regulation

applicable to Plaintiffs provides:

               (4) Factors considered: Among others, the U.S. Parole Commission
               takes into account some of the following factors in making its
               determination as to parole:

                       (i) The offense, noting the nature of the violation, mitigating
               or aggravating circumstances and the activities and adjustment of
               the offender following arrest if on bond or in the community under
               any pre-sentence type arrangement.
                       (ii) Prior history of criminality, noting the nature and pattern
               of any prior offenses as they may relate to the current circumstances.
                       (iii) Personal and social history of the offender, including
               such factors as his family situation, educational development,
               socialization, marital history, employment history, use of leisure
               time and prior military service, if any.
                       (iv) Physical and emotional health and/or problems which
               may have played a role in the individual’s socialization process, and
               efforts made to overcome any such problems.
                       (v) Institutional experience, including information as to the
               offender’s overall general adjustment, his ability to handle
               interpersonal relationships, his behavior responses, his planning for

                                                  4
               himself, setting meaningful goals in areas of academic schooling,
               vocational education or training, involvements in self-improvement
               activity and therapy and his utilization of available resources to
               overcome recognized problems. Achievements in accomplishing
               goals and efforts put forth in any involvements in established
               programs to overcome problems are carefully evaluated.
                       (vi) Community resources available to assist the offender
               with regard to his needs and problems, which will supplement
               treatment and training programs begun in the institution, and be
               available to assist the offender to further serve in his efforts to
               reintegrate himself back into the community and within his family
               unit as a productive useful individual.

28 C.F.R § 2.80(p)(4). Notwithstanding this detailed set of six factors, the New Regulation, like

the 1972 guidelines, provides no direction on how to evaluate or weigh these criteria.

       The New Regulation also adopts the D.C. Board’s rule with respect to setting a subsequent

parole hearing, or “rehearing,” after the denial of parole. If the Commission denies an applicant

parole, the Commission must schedule a “rehearing” to consider anew the person’s suitability for

parole. The time between the hearing at which parole is denied and the subsequent hearing is

known as a “set-off.” With respect to the setting of rehearings, the New Regulation tracks nearly

verbatim the 1972 Guidelines:

               (5) A prisoner who committed the offense of conviction on or before
               March 3, 1985 who is not incarcerated as a parole violator and is
               serving a maximum sentence of five years or more who was denied
               parole at their original hearing ordinarily will receive a rehearing
               one year after a hearing conducted by the U.S. Parole Commission.
               In all cases of rehearings, the U.S. Parole Commission may establish
               a rehearing date at any time it feels such would be proper, regardless
               of the length of sentence involved. No hearing may be set for more
               than five years from the date of the previous hearing.

28 C.F.R. § 2.80(p)(5). Compare id., with 9 D.C.R.R. § 103 (“Prisoners serving a maximum sentence

of five years or more who were denied parole at their original parole hearing ordinarily will receive a

hearing one year after the last action taken by the Board.”). Thus, like the D.C. Board’s 1972




                                                  5
regulations, the New Regulation requires the Commission to “ordinarily” impose a one-year set-off

following the denial of parole.

               3.      Settlement and Aftermath

       On December 18, 2015, about two months after the New Regulation went into effect, the

parties entered into a Settlement Agreement that ended this litigation. See Stip. of Settlement and

Dismissal, ECF No. 77 [hereinafter Settlement Agreement].           The Agreement calls for the

Commission to apply the New Regulation, which, as explained above, replicates in key respects

the 1972 guidelines. Id. at 1–2. Furthermore, the Commission promised to give new parole

hearings, in which it would apply the New Regulation and, thus, the 1972 guidelines as

incorporated, to the named plaintiffs and all similarly situated D.C. Code offenders. Id. The

Commission agreed that, when considering Plaintiffs’ parole applications, it would “in good faith”

apply the 1972 guidelines. See id. at 2. Plaintiffs, in turn, agreed to dismiss their complaint. Id.

at 5. The court approved the settlement on February 10, 2016. Id.

       After the Settlement, the Commission made parole decisions as to 56 individuals.

Generally speaking, the parole-determination process involves three steps. At the first step, a

single hearing examiner conducts an in-person parole hearing on behalf of the Commission, at

which she takes testimony, accepts evidence, and asks questions. See 28 C.F.R. § 2.72; Pls.’ Mem.

at 4–5 n.3. The hearing examiner drafts a summary of the hearing and makes a recommendation

to the Commission. See 28 C.F.R. §§ 2.72, 2.80. At the second step, a second examiner conducts

an Executive Review of the hearing examiner’s recommendation and indicates her agreement or

disagreement. See Pls.’ Mem. at 4–5 n.3. At the final step, the Commission reviews the hearing

examiner’s findings and parole recommendation. 28 C.F.R. § 2.74(a), (c). “[O]rdinarily” within

21 days of the hearing, the Commission is required to issue a written “notice of action” that



                                                  6
contains the Commission’s decision and “an explanation of the reasons for the decision.” Id.

§ 2.74(a). The Commission has the final say whether to grant or deny parole, and its decision is

not subject to review by a federal court. See 18 U.S.C. § 4218(d); Cole v. Fulwood, 879 F. Supp.
2d 60, 68 (D.D.C. 2012).

        In this case, the hearing examiners recommended parole for 23 of the 56 applicants. Joint

Suppl. Filing, ECF No. 96, at 2. However, of the 23 recommended for parole, the Commission

rejected the recommendation and denied parole for 13; it accepted the recommendation of parole

for the remaining 10. Id. The named plaintiffs in this case—Kelvin Smith and Stanley Grayson—

are two of the 13 who received favorable recommendations but were not paroled. Pls.’ Mem. at

6–7. In total, the Commission granted parole to 19 of the 56 Plaintiffs, and denied parole to the

remaining 37. Def.’s Opp’n at 4. Of the 37 persons denied parole, only four were granted a one-

year set-off. 3 Pls. Mem., Ex. 2, ECF No. 82-1, at 1. The rest received two-, three- or five-year

set-offs. Id.

                 4.       The Motion to Enforce

        On April 27, 2017, Plaintiffs filed the present Motion to Enforce in which they allege that

the Commission is violating the Settlement Agreement by “fail[ing] to apply the 1972 guidelines

in good faith.” See Pls.’ Mem. at 5; Mot. to Enforce Settlement Agreement, ECF No. 81. They

claim that the Commission is breaching the Agreement in two ways. First, Plaintiffs maintain that

the Commission is not applying the 1972 regulations’ suitability factors to its parole

determinations. See Pls.’ Mem. at 5–10. And, second, they argue that the Commission is acting in

bad faith by routinely imposing set-offs of two years or more, rather than the one-year set-off that

the 1972 guidelines say are to be “ordinarily” granted. See id. at 9–10.


3
 The four prisoners who received the one-year set-offs have since been released or granted parole. Def.’s Notice of
Filing, ECF No. 93, at 1–2; Hr’g Tr. (draft), Nov. 20, 2017, at 4. As to them, this motion is moot.

                                                         7
        As a remedy for these breaches, Plaintiffs ask the court to require the Commission to:

(1) “explicitly explain” its decisions under each of the factors in the 1972 guidelines when denying

parole; (2) spell out its disagreements with hearing examiners’ recommendations in such cases;

(3) state what a prisoner “can or should do to qualify for parole in the future”; and (4) schedule one-

year set-offs for all Plaintiffs denied parole, unless the prisoner has a recent disciplinary violation.

Id. at 11–12.

III.    DISCUSSION

        The Settlement Agreement requires the Commission to apply “in good faith” the provisions

of the 1972 guidelines incorporated into the New Regulation, but it does not define the term “good

faith.” See Settlement Agreement at 2. So, to give meaning to that term, the court looks to the

law of the District of Columbia, which the parties agreed would govern disputes arising out of the

Settlement. Id. at 6; Makins v. District of Columbia, 277 F.3d 544, 547 (D.C. Cir. 2002) (noting

that state contract law governs the enforcement of settlement agreements). Under District of

Columbia law, the “[g]ood faith performance or enforcement of a contract emphasizes faithfulness

to an agreed common purpose and consistency with the justified expectations of the other party.”

Allworth v. Howard Univ., 890 A.2d 194, 201 (D.C. 2006) (quoting Restatement (Second) of

Contracts § 205 (1981)). “Bad faith,” on the other hand, “involves ‘evasion of the spirit of the

bargain, lack of diligence and slacking off, willful rendering of imperfect performance, abuse of a

power to specify terms, and interference with or failure to cooperate in the other party’s

performance.’” Id. (quoting Restatement (Second) of Contracts § 205 cmt. d). Bad faith is more

than mere negligence, however. Id.

        With these principles in mind, the court considers the two ways in which Plaintiffs contend

the Commission has not applied the New Regulation “in good faith.”



                                                   8
        A.      Failure to Apply the 1972 Guidelines’ Parole Suitability Factors

        Plaintiffs first contend that the Commission breached the Settlement Agreement by

applying the Commission’s parole suitability criteria under its 2000 regulation, see 28 C.F.R.

§ 2.73, instead of the six factors in the 1972 guidelines, as replicated in the New Regulation. See

Pls.’ Mem. As evidence of the Commission’s breach, Plaintiffs point to: (1) the frequency with

which the Commission has rejected hearing examiners’ recommendations to grant parole; (2) the

Commission’s notice of actions in those cases, which, in Plaintiffs’ view, assign undue weight to

disciplinary violations and Plaintiffs’ offenses of conviction; and (3) the Commission’s otherwise

cursory explanations when denying parole. See Pls.’ Mem. at 5–10; see also Pls.’ Suppl. Mem., ECF

No. 96, Exs., ECF No. 96-1 [hereinafter Parole Hr’g Records].

        Having reviewed the entire record, the court finds that none of this evidence, whether

considered individually or collectively, establishes the Commission’s lack of good faith in applying

the 1972 guidelines’ parole suitability factors.

                1.      The Commission’s Rejection of Parole Recommendations

        To begin, Plaintiffs point out that in a majority of instances where hearing examiners

recommended parole—13 of 23 instances, to be precise—the Commission rejected those

recommendations and denied release. Pls.’ Mem. at 5; Pls.’ Reply to Def.’s Opp’n, ECF No. 89

[hereinafter Pls.’ Reply], at 4; Joint Suppl. Filing at 2. Plaintiffs assert that these adverse decisions

“suggest that most Hearing Examiners conscientiously attempted to apply the 1972 guidelines . . .

[but] this unfortunately was not the case when the defendant Commissioners themselves . . .

decided the parole requests of Plaintiffs.” Pls.’ Mem. at 4.

        The proffered empirical evidence, however, falls short of establishing that the Commission

is not acting in good faith. The present rate at which the Commission has rejected parole



                                                   9
recommendations tells the court little about the Commission’s good faith in adhering to the New

Regulation because the court has no historical, statistical data against which to compare the

Commission’s actions. Critically, the court does not have before it any evidence about the rate at

which the D.C. Board granted parole to D.C. Code offenders who, like Plaintiffs, were convicted

of the most serious felony offenses, when it was operating under the 1972 guidelines. The D.C.

Board may have granted parole at a greater or lesser rate to such persons. The court simply does

not know. The court therefore cannot find, based solely on the Commission’s present rate of

rejecting hearing examiner recommendations, that the Commission has not in good faith applied

the 1972 guidelines. 4

                 2.       Giving Undue Weight to the Offense of Conviction and Disciplinary History

        Next, as evidence of breach, Plaintiffs assert that the Commission’s parole decisions have

assigned too much weight to the nature of their offenses and to dated disciplinary infractions,

relative to other factors from the 1972 guidelines. Pls.’ Mem. at 10; Reply at 4. To illustrate,

Plaintiffs point to Plaintiff Smith’s and Plaintiff Grayson’s unsuccessful parole applications. In

Smith’s case, the hearing examiner recommended parole in part based on the absence of any

disciplinary issues since 2004 and Smith’s completion of several programs while incarcerated.

Pls.’ Mem. at 6. Yet, in denying Smith’s petition for parole, the Commission remarked on Smith’s

older disciplinary incidents and noted that his offense was “highly aggravated.” Id. Similarly,

Grayson’s hearing examiner noted that Grayson had no disciplinary incidents for more than two

decades and had worked to improve himself while incarcerated, including by developing work




4
 Although 19 of the 56 prisoners who qualified for and received a parole hearing under the 1972 guidelines received
parole following their initial parole hearing, the parties only explain the circumstances of 10 of the 19 successful
parole applicants—the 10 who received parole recommendations from hearing examiners which were then accepted
by the Commission. See Joint Suppl. Filing at 2; see generally Def.’s Opp’n; Pls.’ Mem. Neither party explains the
circumstances of the nine others who apparently were granted parole under the New Regulation.

                                                        10
skills. Id. at 7. But the Commission denied Grayson’s application for parole, explaining that,

although Grayson had “shown some improvement” while incarcerated, he was a “more serious

risk for release to the community” because of his offenses and prior disciplinary offenses, which

included assaulting a correctional officer. Pls.’ Mem., Ex. 4, ECF No. 82-1 (under seal), at 4; Pls.’

Mem. at 7–8.

       The court is not persuaded by Plaintiffs’ argument for two reasons. First, the 1972

guidelines granted the D.C. Board broad discretion in deciding whether to grant parole, and the

Commission inherited that discretion through the near-verbatim adoption of those guidelines. See

Austin v. Reilly, 606 F. Supp. 2d 4, 9 (D.D.C. 2009) (describing the D.C. Board’s paroling authority

as “almost unbridled” and “totally unfettered” (citations omitted)). Although the 1972 guidelines

enumerated six factors for the D.C. Board to consider, it gave no instruction as to how to evaluate

or weigh them. As the D.C. Circuit stated when this case was on appeal: “The 1972 Guidelines

contained no prescribed method for ‘translat[ing] the factors into a parole release date.’” Daniel,
766 F.3d at 59 (quoting Phillips v. Fulwood, 616 F.3d 577, 579 (D.C. Cir. 2010)); see also Austin,
606 F. Supp. 2d at 9 (observing that the D.C. Board’s guidelines “had no formalized scoring

system” (quoting Davis v. Henderson, 652 A.2d 634, 635 (D.C. 1995)). Additionally, the 1972

guidelines did not limit the D.C. Board’s evaluation to six factors. In a preamble to its listing the

suitability criteria for parole, the 1972 guidelines provided: “Among others, the Board takes into

account some of the following factors in making its determination as to parole[.]” 9 D.C.R.R.

§ 105.1 (emphasis added). Thus, the 1972 guidelines made clear that the D.C. Board could

consider factors other than those listed, as well as select the most relevant factors on a case-by-

case basis. In the end, the 1972 guidelines textually prescribed no particular formula for parole




                                                 11
decisions by the D.C. Board, and that remains true today as the Commission applies the Board’s

criteria under the New Regulation.

       Second, Plaintiffs have provided no evidence of the D.C. Parole Board’s practice in

applying the parole eligibility factors to a similar class of offenders. See Garner v. Jones, 529
U.S. 244, 256 (2000) (noting that the practices and policies of an agency, such as a state parole

board, often will reveal how the agency exercises its discretion). The closest Plaintiffs come to

doing so is in a sworn declaration from Walter Ridley, the chairman of the Board from 1985 to

1986, who states that historically the Board made parole decisions based on whether there was

a “reasonable probability” that the applicant would not commit future crimes and whether release

was “not incompatible with the welfare of society.” Pls.’ Mem., Ex. 1, ECF No. 82-1 [hereinafter

Ridley Decl.], at 2. But in so stating, Ridley does no more than quote verbatim the statutory

criteria for parole, as set forth in the 1972 guidelines. See 9 D.C.R.R. § 105. Such an attestation

is of no value in trying to discern whether the Commission has applied the New Regulation in a

materially different way than the D.C. Board. Thus, the court cannot conclude, based on the

factors emphasized in the Commission’s decisions, that the Commission has breached the

Settlement Agreement.

               3.     The Commission’s Explanations for Denial

       Finally, the court considers Plaintiffs’ assertion that the Commission’s lack of good faith

in applying the 1972 guidelines can be inferred from the Commission’s terse notices of action

rejecting parole recommendations. Plaintiffs complain that, in more than half of the cases in which

the Commission rejected hearing examiners’ parole recommendations, the Commission did so

“without explaining specifically how the Hearing Examiners had misapplied the 1972 guidelines

or what factor under those guidelines led the [Commission] to disagree with the Hearing



                                                12
Examiners’ analyses and recommendation.” Pls.’ Mem. at 10. This lack of transparency, Plaintiffs

assert, demonstrates the Commission’s lack of good faith.

         That argument is unpersuasive. The 1972 guidelines are silent as to how much detail the

D.C. Board was required to provide when denying parole, and Plaintiffs have not presented any

evidence to fill that void. Indeed, when asking the court to order the Commission to provide

greater explanations of its future parole decisions, Plaintiffs acknowledge that “more detailed

explanations are not ordinarily required under Defendant’s procedures.” Pls.’ Reply at 8; 28

C.F.R. § 2.74(a) (requiring that the Commission “include[] an explanation of the reasons for the

decision” in a notice of action). To be sure, the Commission’s decisions—most are just a

paragraph—lack the thoughtful, robust analysis that Plaintiffs reasonably would hope to receive

given the significance of a parole decision. 5 See generally Parole Hr’g Records. However, in the

absence of any policy or evidence of practice that the D.C. Board provided fulsome explanations

when denying parole, Plaintiffs could not have had a “justified expectation[]” of anything more

than they have received. See Allworth, 890 A.2d at 200. Therefore, the court does not view the

Commission’s limited explanations for parole denials as evidence of breach of the Settlement

Agreement.

                                                  *        *        *

         In summary, the court finds that there is insufficient evidence before it to conclude that the

Commission has breached the Settlement Agreement by failing to apply in good faith the 1972

guidelines’ parole suitability criteria.


5
  The Commission acknowledges as much, conceding that, “[i]n some cases, the reasons that were provided to the
prisoner may not have been as complete as would be desirable[.]” Def’s Opp’n at 7. Moreover, in response to
Plaintiffs’ lawyers’ inquiries regarding the Commission’s fulfillment of the Settlement Agreement, the Commission
initiated its own review of Plaintiffs’ cases and, as a result, “decided to clarify the reasons that it provided for its
decision” in seven cases. Id. at 4–5; see also Def.’s Opp’n, Exs., ECF No. 88-1, at 3–5. The Commission’s re-
issuance of notices of action with more fulsome explanations underscores the lack of reasoning contained in many
notices of action.

                                                          13
       B.      Ordering Set-Offs of More than One Year

       That leaves the second part of Plaintiffs’ motion, in which Plaintiffs claim that the

Commission has breached the Settlement Agreement by consistently imposing set-offs of two or

more years for Plaintiffs who were denied parole. Plaintiffs support their contention by pointing

to numerical evidence of the Commission’s set-off decisions. Of the 37 offenders who were

denied parole at their first hearing under the 1972 guidelines, the Commission gave one-year set-

offs to only four. Pls.’ Mem. at 5; id., Ex. 2, ECF No. 82-1 (under seal). The majority—21 of the

37—received three-year set-offs; six received two-year set-offs; and six received five-year set-

offs. Pls.’ Mem. at 5. In addition, Plaintiffs offer Ridley’s sworn statement to buttress their

position. According to Ridley, the Board “very seldom” scheduled set-offs for greater than one

year following a denial of parole; it imposed a longer period until the rehearing date “only if the

person had serious disciplinary infractions or other institutional problems since their last parole

hearing.” Ridley Decl. at 1–2. Ridley further states that “[w]e did not consider the severity of an

individual’s original offense” in determining the set-off term. Id. at 2. Accordingly, based on the

empirical evidence presented and Ridley’s declaration, Plaintiffs assert that the Commission is not

“ordinarily” imposing one-year set-offs after denying parole to Plaintiffs, as the New Regulation

and the 1972 guidelines require it to do. 9 D.C.R.R. § 103; see also 28 C.F.R. § 2.80(p)(5).

       On this issue, the court agrees with Plaintiffs. Unlike the open-ended factors analysis for

parole determinations, the 1972 guidelines provided clear direction on the scheduling of set-offs.

The rule was that offenders, like Plaintiffs, serving maximum sentences of five years or more who

were denied parole “ordinarily will receive a rehearing one year after the last action taken by the

Board.” 9 D.C.R.R. § 103. The Commission’s New Regulation modifies that text slightly by

demarcating the start time of the set-off as “after a hearing conducted by the U.S. Parole



                                                14
Commission,” instead of “after the last action taken.” But, importantly, the New Regulation

maintains the presumptive one-year set-off, as it provides that those persons denied parole

“ordinarily will receive a hearing one year after a hearing conducted by the U.S. Parole

Commission.” 28 C.F.R. § 2.80(p)(5). By employing the word “ordinarily,” both the 1972

guidelines and the New Regulation require one-year set-offs to be the norm rather than the

exception. See, e.g., Ordinary, Black’s Law Dictionary (10th ed. 2014) (“Occurring in the regular

course of events; normal; usual.”). Despite this clear directive, as applied to these Plaintiffs, one-

year set-offs have been the rare exception and not the norm, as the numbers bear out. In fact, less

than 11% of Plaintiffs who were denied parole in their hearing under the New Regulation received

a one-year set-off. Moreover, the Commission offers no evidence to contradict Ridley’s testimony

that the D.C. Board’s practice was to impose a longer set-off only in cases of recent institutional

misconduct. In short, the record before the court leads to one clear conclusion: The Commission

has not applied the 1972 guidelines in good faith when setting rehearing dates.

       The Commission’s defense of its decision-making is unconvincing. First, the Commission

argues that the 1972 guidelines granted the D.C. Board discretion in how long to fix a set-off. The

Commission points to a portion of the 1972 guidelines, which provides that, “[i]n all cases of

rehearings, the Board reserves to itself the right to establish a rehearing date at any time it feels

such would be proper, regardless of the length of the sentence served involved or the time

remaining to be served.” 9 D.C.C.R. § 103. The New Regulation contains identical language. See

28 C.F.R. § 2.80(p)(5) (“In all cases of rehearings, the U.S. Parole Commission may establish a

rehearing date at any time it feels such would be proper, regardless of the length of sentence

involved.”). The Commission’s present position, however, directly contradicts its own publicly

acknowledged understanding of how the 1972 guidelines operated.              During the notice and



                                                 15
comment period for the New Regulation, the Commission received from “[m]any commenters” a

recommendation “that the rule include the provision in the D.C. Board’s 1972 regulations that

called for annual rehearings.” Paroling, Recommitting, and Supervising Federal Prisoners:

Prisoners Serving Sentences Under the United States and District of Columbia Codes, 80 Fed.

Reg. 63,115-01, 63,115 (Oct. 19, 2015) (emphasis added). The Commission responded to that

recommendation by stating: “The final rule restates the D.C. Board’s regulation calling for

annual rehearings as suggested, but includes the portion of the D.C. Board’s regulation that

permits the Commission to establish a rehearing date ‘at any time it feels such would be proper.’”

Id. (emphasis added). The Commission’s response to public comments is telling. It makes clear

that the Commission interprets and understands the New Regulation to incorporate the D.C.

Board’s practice of holding annual rehearings, while still retaining some discretion to deviate

from that norm. The Commission cannot announce one position to the public during the

rulemaking process and then take another during litigation. Cf. Encino Motorcars, LLC v.

Navarro, 136 S. Ct. 2117, 2125 (2016) (observing in the context of an Administrative Procedure

Act challenge, “[a]gencies are free to change their existing policies as long as they provide a

reasoned explanation for the change”).

       Defendant’s second argument—that Plaintiffs present exceptional cases that justify

deviating from typical one-year set-offs—also is unpersuasive. Defendants suggest that the multi-

year set-offs given to the 33 Plaintiffs is warranted even under the New Regulation because those

Plaintiffs are “an extraordinary group based upon their violent conduct, lengthy criminal records,

or violent records while in prison.” Def.’s Opp’n at 8. But that logic is circular: This group is

subject to the 1972 guidelines precisely because they were convicted for violent conduct that

resulted in lengthy prison sentences. After all, Plaintiffs would not still be incarcerated this many



                                                 16
decades later if they had been convicted of lesser crimes. Plaintiffs cannot both be subject to the

1972 guidelines because of their offenses, yet be told by the Commission that those guidelines do

not really apply to them. 6 Additionally, the Commission contends that this group of Plaintiffs

“may be the exception to the rule the Board had in mind when it promulgated the exception to the

12-month rule.” Id. (emphasis added). Nothing in the 1972 guidelines, however, supports such a

reading. And the only evidence before the court is to the contrary. Ridley states that the D.C.

Board “did not” consider the severity of the original offense when making the set-off decision.

Ridley Decl. at 2. Accordingly, Defendant has not proffered a persuasive justification for

consistently imposing longer set-offs in Plaintiffs’ cases.

                                                  *         *        *

         What then does this all mean for Plaintiffs who received set-offs of greater than one year?

The court reads the Settlement Agreement as having granted each Plaintiff, through the

New Regulation, an “original” parole hearing under the 1972 guidelines.                               See 28 C.F.R.

§ 2.80(p)(1); Settlement Agreement ¶ 3.                  Under both the New Regulation and the 1972

guidelines, Plaintiffs who were not granted parole at these hearings are presumptively entitled

to receive a “rehearing one year after [the original] hearing conducted by the U.S. Parole

Commission.” 28 C.F.R. § 2.80(p)(5). For all Plaintiffs who fall into that category, that year has

now passed. Therefore, as to those Plaintiffs who are not yet paroled and who received set-offs

of greater than one year but have not yet received a rehearing, the Commission shall hold

rehearings for them as soon as practicable. Only Plaintiffs who have had verifiable disciplinary




6
  Nor does the group’s institutional disciplinary history explain the longer set-offs. The records show that the
Commission imposed longer set-offs even to prisoners whose disciplinary violations are old or nonviolent, or who
had no disciplinary problems. See Parole Hr’g Records at 29–30, 33 (giving prisoner a three-year set-off despite no
disciplinary violations during his more than three decades in prison); id. at 64, 69 (giving prisoner a three-year set-off
despite only one disciplinary violation, for possessing pornography, from two or three years earlier).

                                                           17
problems since their original hearing are not subject to the presumptive scheduling of a rehearing

after one year. At those rehearings, the Commission shall apply the parole suitability factors set

forth in the 1972 guidelines and 28 C.F.R. § 2.80(p)(4). The parties shall file a Status Report

within 45 days in which it updates the court on the scheduling and holding of the ordered

rehearings for eligible persons.

V.     CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion to Enforce is granted in part and denied in

part. A separate Order accompanies this Memorandum Opinion.




Dated: February 13, 2018                            Amit P. Mehta
                                                    United States District Judge




                                               18